

Exhibit 10(n)-2
 
Execution Version




FIRST AMENDMENT AND LIMITED WAIVER
TO CREDIT AND SECURITY AGREEMENT




THIS FIRST AMENDMENT AND LIMITED WAIVER TO CREDIT AND SECURITY AGREEMENT, dated
as of October 10, 2004 (this “Amendment”), is entered into by and among PPL
RECEIVABLES CORPORATION (“Borrower”), PPL Electric Utilities Corporation (“PPL
Electric”), Blue Ridge Asset Funding Corporation (“Blue Ridge”), and Wachovia
Bank, National Association (together with its successors and assigns, the
“Agent”). Capitalized terms used and not otherwise defined herein are used as
defined in the Agreement (as defined below and amended hereby).
 


WHEREAS, the Borrower, PPL Electric, Blue Ridge and the Agent have entered into
that certain Credit and Security Agreement, dated as of August 1, 2004 (as
amended, supplemented or otherwise modified from time to time, the "Agreement");


WHEREAS, the parties to the Agreement wish to amend the Agreement in certain
respects as hereinafter described;


NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:


SECTION 1. Limited Waiver. Pursuant to Section 9.1(i) of the Agreement (prior to
giving effect to the amendment in Section 2 hereof), an Amortization Event shall
occur if as at the end of any Calculation Period the three-month rolling average
Dilution Ratio shall exceed 2.25% (the “Dilution Ratio Event”). The Borrower
hereby informs the Agent that the Dilution Ratio Event occurred as of August 31,
2004 and is continuing (prior to giving effect to the amendment in Section 2
hereof) and requests that the Agent waive the Amortization Event occurring as a
result of the Dilution Ratio Event. The Agent hereby waives such Amortization
Event.
 
SECTION 2. Amendment. From the date hereof Section 9.1(i) of the Agreement is
hereby amended and restated in its entirety to read as follows:
 
“(i) As at the end of any Calculation Period:


(i) the three-month rolling average Delinquency Ratio shall exceed 6.00%,


(ii) the three-month rolling average Default Ratio shall exceed 1.75%, or


(iii)  the three-month rolling average Dilution Ratio shall exceed 2.75% for
the period from the date hereof to October 29, 2004 and 2.25% thereafter;”
 
SECTION 3. Reservation of Rights.
 
(a) Forbearance. In reliance upon the representations, warranties and covenants
of the Borrower contained in this Amendment and any documents or instruments
executed in connection herewith, the Agent agrees to forbear from exercising its
rights and remedies under the Transaction Documents or applicable law in respect
of or arising out of the Dilution Ratio Event, subject to the conditions
contained herein.
 
(b) Reservation of Rights. Other than as provided in Section 2 above, the Agent
has not waived, is not by this Amendment waiving, and has no intention of
waiving, any Amortization Event which may be continuing on the date hereof
(whether the same or similar to the Dilution Ratio Event or otherwise) and,
other than as provided in Section 2 above, the Agent has not agreed to forbear
with respect to any of its rights or remedies concerning any Amortization Event
which may have occurred or are continuing as of the date hereof or which may
occur after the date hereof. The Agent reserves the right, in its sole
discretion, to exercise any or all of its rights and remedies under the
Agreement and the other Transaction Documents as a result of any Amortization
Event (other than as provided in Section 2 above) which may be continuing on the
date hereof or any Amortization Event which may occur after the date hereof, and
Agent has not waived any of such rights or remedies, and nothing in this
Amendment, and no delay on its part in exercising any such rights or remedies,
should, or shall, be construed as a waiver of any such rights or remedies.
 
SECTION 4. Reference to and Effect on the Agreement and the Related Documents.
Upon the effectiveness of this Amendment, (i) each of the Borrower and PPL
Electric hereby reaffirms all representations and warranties made by it in the
Agreement (other than as discussed herein) and agrees that all such
representations and warranties shall be deemed to have been remade as of the
effective date of this Amendment, (ii) each of the Borrower and PPL Electric
hereby represents and warrants that no Amortization Event or Unmatured
Amortization Event shall have occurred and be continuing (other than as
discussed herein) and (iii) each reference in the Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import shall mean and be, and
any references to the Agreement in any other document, instrument or agreement
executed and/or delivered in connection with the Agreement shall mean and be, a
reference to the Agreement as amended hereby.
 
SECTION 5. Effect. Except as otherwise amended by this Amendment, the Agreement
shall continue in full force and effect and is hereby ratified and confirmed.
 
SECTION 6. Governing Law. This Amendment will be governed by and construed in
accordance with the laws of the State of New York, without giving effect to the
conflicts of laws principles thereof (other than Section 5-1401 of the New York
General Obligations Law).
 
SECTION 7. Severability. Each provision of this Amendment shall be severable
from every other provision of this Amendment for the purpose of determining the
legal enforceability of any provision hereof, and the unenforceability of one or
more provisions of this Amendment in one jurisdiction shall not have the effect
of rendering such provision or provisions unenforceable in any other
jurisdiction.
 
SECTION 8. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page by facsimile shall be effective as delivery of a
manually executed counterpart of this Amendment.
 


[remainder of page intentionally left blank]



 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.




PPL RECEIVABLES CORPORATION




By: ___________________________ 
Name: _________________________
Title: __________________________



PPL ELECTRIC UTILITIES CORPORATION


By: ___________________________ 
Name: _________________________
Title: __________________________



BLUE RIDGE ASSET FUNDING CORPORATION
By: Wachovia Capital Markets, LLC,
        as Attorney-In-Fact




By: ___________________________ 
Name: _________________________
Title: __________________________


WACHOVIA BANK,
NATIONAL ASSOCIATION,
as a Liquidity Bank and as Agent


By: ___________________________ 
Name: _________________________
Title: __________________________





